Katz, Aaron

From:                              Katz, Aaron
Sent:                              Tuesday, October 23, 2018 10:47 AM
To:                                'Lazarus, David (USAMA)'
Subject:                           RE: Revised Protective Order [EXTERNAL]


That's fine, David.  I'm going to note precisely what we asked for, and what you refused, so that Judge Boal does not 
think that the defendants are flouting her request to file the motion as assented‐to. 
 
‐‐‐‐‐Original Message‐‐‐‐‐ 
From: Lazarus, David (USAMA) <David.Lazarus2@usdoj.gov> 
Sent: Tuesday, October 23, 2018 10:46 AM 
To: Katz, Aaron <Aaron.Katz@ropesgray.com> 
Subject: Re: Revised Protective Order [EXTERNAL] 
 
I’ve told you what we’re comfortable with. I am not comfortable with it styled as assented‐to. It is not.  Please see my 
position below.  
 
> On Oct 23, 2018, at 10:41 AM, Katz, Aaron <Aaron.Katz@ropesgray.com> wrote: 
>  
> David, 
>  
> Judge Boal specifically asked that it be filed as an "assented‐to" motion.  I'm happy to note that your assent is not to 
the issuance of the order, but rather to the language of the order having been revised consistent with Judge Boal's 
instructions.  Is the government agreeable to that? 
>  
>  
>  
>  Aaron M. Katz 
>  ROPES & GRAY LLP 
>  T +1 617 951 7117 | M +1 617 686 0677  Prudential Tower, 800 Boylston  
> Street  Boston, MA 02199‐3600  aaron.katz@ropesgray.com  
> www.ropesgray.com 
>  
>  
>  
> This message (including attachments) is privileged and confidential. If you are not the intended recipient, please delete 
it without further distribution and reply to the sender that you have received the message in error. 
>  
> ‐‐‐‐‐Original Message‐‐‐‐‐ 
> From: Lazarus, David (USAMA) <David.Lazarus2@usdoj.gov> 
> Sent: Tuesday, October 23, 2018 10:39 AM 
> To: Katz, Aaron <Aaron.Katz@ropesgray.com> 
> Subject: Re: Revised Protective Order 
>  
> Aaron ‐ 
>  
> We object to the issuance of the order but not to the proposed language.  Please don’t caption it assented‐to because 
we don’t assent. We request you either include our position (above) in a footnote or in a 7.1 certification. Thanks. 

                                                             1
>  
> Dave 
>  
>  
> On Oct 23, 2018, at 10:32 AM, Katz, Aaron <Aaron.Katz@ropesgray.com<mailto:Aaron.Katz@ropesgray.com>> wrote: 
>  
> Nat and David, 
>  
> I don’t believe we have heard back from you on the email below.  We intend to file the revised protective order later 
this morning. 
>  
> Aaron 
>  
>  
> Aaron M. Katz 
> ROPES & GRAY LLP 
> T +1 617 951 7117 | M +1 617 686 0677 
> Prudential Tower, 800 Boylston Street 
> Boston, MA 02199‐3600 
> aaron.katz@ropesgray.com<mailto:aaron.katz@ropesgray.com> 
> www.ropesgray.com<http://www.ropesgray.com> 
>  
>  
>  
>  
> This message (including attachments) is privileged and confidential. If you are not the intended recipient, please delete 
it without further distribution and reply to the sender that you have received the message in error. 
>  
>  
> From: Katz, Aaron 
> Sent: Monday, October 22, 2018 9:25 AM 
> To: Yeager, Nathaniel (USAMA) 
> <Nathaniel.Yeager@usdoj.gov<mailto:Nathaniel.Yeager@usdoj.gov>>; 
> 'Lazarus, David (USAMA)'  
> <David.Lazarus2@usdoj.gov<mailto:David.Lazarus2@usdoj.gov>> 
> Cc: 'Kosta Stojilkovic'  
> <kstojilkovic@wilkinsonwalsh.com<mailto:kstojilkovic@wilkinsonwalsh.co 
> m>>; McDonald, Katherine 
> <Katherine.McDonald@ropesgray.com<mailto:Katherine.McDonald@ropesgray. 
> com>> 
> Subject: Revised Protective Order 
>  
> Nat and David, 
>  
> Pursuant to Judge Boal’s request, please find attached redline changes to the proposed protective order that we had 
submitted previously to the court.  The changes are as follows: 
>  
>  
> 1.       We have modified Paragraph 6 to include a subsection (A) and subsection (B).  The former addresses how to file 
confidential material with the court, and the language is lifted from the government’s protective order, supplemented 
by a requirement that the Producing Party take all reasonable steps to make sure that sealed items remain sealed.  The 
latter addresses introducing of confidential material at trial itself, including notice to the Producing Party.   We chose to 

                                                              2
divide Paragraph 6 into these two discrete subparts, rather than making them separate paragraphs, so that we would 
not then also have to change the paragraph numbers in all subsequent cross references. 
>  
>  
>  
> 2.       We have deleted the portion of the portion of Paragraph 23 that implicitly made the order retroactive. 
>  
>  
> Please let us know if these changes accord with what you believe Judge Boal requested, and we will then get the draft 
on file. 
>  
> Thanks, 
> Aaron 




                                                           3
